Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on December 10, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed December 1, 2020, have been entered.

Status of Claims
Amendment of claim 73 is acknowledged.
Claims 73-74 are currently pending and are the subject of this office action.
Claims 73-74 are presently under examination.


Priority
This patent application is a continuation of U.S. Serial Application No. 15/250,047 filed August 29, 2016, which is a divisional of U.S. Serial Application No. 
14/122,555, filed November 26, 2013, now issued as U.S. Patent No. 9,427,433, which is the U.S. National Stage10 Application of International Application No. PCT/CA2012/000506 filed May 31, 2012, which claims the benefit of priority from U.S. Provisional Application Serial No. 61/558,586, filed November 11, 2011 and U.S. Provisional Application Serial No. 61/519,848, filed May 31, 2011.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.



Claim Rejections - 35 USC § 112 (Modified Rejection Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 73-74 recite “ameliorating a pregnancy condition in a subject exhibiting an increase in Th1/Th2 cytokine ratio compared to an individual without the pregnancy condition of said subject”. 
First, how much increase? 1%, 10%, 20%?  
Second, who are the individuals in need of ameliorating a pregnancy condition that exhibit an increase in Th1/Th2 cytokine ratio?  Are the individuals already suffering from: spontaneous abortion without diabetes, repeated spontaneous abortion without diabetes, endometriosis, polycystic ovarian syndrome and recurrent pregnancy loss accompanying fetal growth retardation? Or are the individuals at risk of developing those pregnancy conditions?  If the answer is the later, then who qualifies as an individual at risk of developing these pregnancy conditions?


The metes and bounds of the claim are not clearly defined.

Response to Applicant’s arguments 
Since a modified rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Claim Rejections - 35 USC § 112 (Modified Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

Claims 73-74 recite:
“Ameliorating a pregnancy condition in a subject exhibiting an increase in Th1/Th2 cytokine ratio compared to an individual without the pregnancy condition of said subject” 
However a careful review of the specification shows no support for the above statement.

Applicant mentions that when diabetic animals are administered tacrolimus “there is a restoration of the beneficial balance in the maternal Th1/Th2 response” [0043] and [0080]).  However, there is no mention, explicitly or implicitly of any method of “ameliorating a pregnancy condition in a subject exhibiting an increase in Th1/Th2 cytokine ratio compared to an individual without the pregnancy condition of said subject”.  There is no mention of “an increased Th1/Th2 cytokine ratio” at all.
Figures 10-12 refer to increased Th1/Th2 cytokine ratios in diabetic mice.  So, apparently, Applicant has support for “ameliorating a pregnancy condition in a diabetic subject exhibiting an increase in Th1/Th2 cytokine ratio compared to an individual without the pregnancy condition of said subject” (see paragraphs [0043], [0080] and Figures 10-12 of published US Application No. 2019/0255025) which does not support the broader genus of “Ameliorating a pregnancy condition in a subject exhibiting an increase in Th1/Th2 cytokine ratio compared to an individual without the pregnancy condition of said subject” without specifying which disease (like for example diabetes) that is causing the Th1/Th2 imbalance. 
 In other words, Applicant does not have support for restoring Th1/Th2 imbalance in general, only when the subject has diabetes type 1 and when the pregnancy condition is associated with diabetes type 1.

Claim 73 looks very similar to claim 1 of US 10,143,682.

Response to Applicant’s arguments 
Since a modified rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

NOTE: although Applicant has limited claim 73 to patients suffering a pregnancy condition, wherein the pregnancy condition is selected from the group consisting of: spontaneous abortion without diabetes, repeated spontaneous abortion without diabetes, etc., the claims still encompass subjects suffering from “pregnancy loss accompanying fetal growth retardation”, which does not exclude patients with diabetes.

s 73-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Platt et. al. (Diabet. Med. (2002) 19:216-220) in view of Murase et. al. (Diabetes (1990) 39:1584-1586, cited by Applicant), Carrol et. al. (Transplant. Proc. (1991) 23:3351-3353, cited by Applicant), Miyagawa et. al. (Diabetologia (1990) 33:503-505, cited by Applicant) and Kurasawa et. al. (Clinical Immunology and Immunopathology (1990) 57:274-279, cited by Applicant) as evidenced by Bartolini (US 2005/0234030).

For claim 73, Platt teaches that pregnant women who suffer from type 1 diabetes are at much higher risk of congenital malformations and perinatal mortality (i.e. pregnancy loss accompanying fetal growth retardation) than pregnant women who do not suffer from diabetes (see abstract and entire document).
The authors suggest that: “It is possible that a short period of poor diabetes control at a critical phase of embryonic development may be at least partially responsible for the difficulty in reducing the malformation rate” (see page 219, right column, middle paragraph).  
The authors then conclude:  “Efforts to improve (i.e. ameliorate) pre-pregnancy counselling, improvement of uptake of measures to tighten glycemic control before conception, and maintenance of near normal glycemia on a daily basis in early pregnancy should reduce the malformation rate further, although how to achieve is unclear” (see page 219, right column, last paragraph). 
Type 1 diabetic women have increased Th1/Th2 cytokine ratios as evidenced by Bartolini (see [0883] where is states: “diseases and disorders characterized by an imbalance of Th1/Th2 that is shifted towards Th1 like type 1 diabetes”)


At the time of the invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat type 1 diabetic women (women exhibiting and increase Th1/Th2 cytokine ratio) who are pregnant or want to become pregnant, comprising the administration of a composition that can effectively treat diabetes type 1, like a composition comprising tacrolimus that has already proven to be effective in treating type 1 diabetes in the general public, since by treating diabetes type 1, and according to Platt, it will concomitantly ameliorate (i.e. improve) pregnancy conditions like congenital malformations (growth retardation) and perinatal mortality (pregnancy loss).

All this will result in the practice of claim 73 with a reasonable expectation of success.

For claim 74, in vitro fertilization is a well-known technique to help women of reproductive age to become pregnant.  As such, it will be expected that the subgroup of women that want to become pregnant, that suffer from type 1 diabetes and that are subjected to transplantation of an embryo by in vitro fertilization will also benefit from the administration of tacrolimus, since tacrolimus is efficacious in treating type-1-diabetes 

Response to Applicant’s arguments 
Since a modified rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 23, 2021.